Citation Nr: 0334041	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU) prior to March 18, 1993. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo

INTRODUCTION

The veteran had active duty from June 1989 to September 1991. 

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In addition to deciding 
issues no longer before the Board, in that rating decision 
the RO denied a claim for service connection for a low back 
disorder.  The RO also granted service connection for 
bilateral chondromalacia of the patellae, rated as 
noncompensable (i.e., 0 percent disabling), and a generalized 
anxiety disorder with increased sleep and headaches, rated as 
10 percent disabling.  The veteran perfected an appeal of the 
denial of service connection and the assigned ratings.

This case was previously before the Board in November 1996 
and November 1997.  While the remand was pending at the RO, 
in a July 1997 rating decision the RO increased the 
disability rating for the psychiatric disorder from 10 to 30 
percent.  The veteran contended that he was entitled to a 100 
percent disability rating for his psychiatric disorder.  

In a January 2000 decision, the Board denied service 
connection for a chronic low back disability, granted higher 
10 percent disability ratings for the chondromalacia of the 
patella of both the right and left knees, denied a rating in 
excess of 30 percent for the generalized anxiety disorder 
prior to March 18, 1993, and granted a 100 percent rating for 
the generalized anxiety disorder as of March 18, 1993.  The 
Board also remanded the issue of entitlement to a TDIU 
prior to March 18, 1993, for further development.




REMAND

The Board notes that a Compensation and Pension examination 
inquiry dated April 8, 2003, is of record.  The veteran 
reported for a VA neurological examination in April 2003.  He 
failed to report for a VA joints examination in May 2003.  
An address was listed for the veteran on these computer-
generated documents.  However, a different address was listed 
in a supplemental statement of the case dated April 8, 2003, 
and in RO letters to veteran dated April 11, 2003, June 6, 
2003, and July 30, 2003.

While it is not indicated that any information has been 
returned as undeliverable, or that the veteran failed to 
report for his VA examination in May 2003 due to the notice 
being sent to the wrong address, in light of these events and 
the possibility of this, the Board is inclined to accord him 
the benefit of the doubt and extend an additional opportunity 
for him to receive assistance with developing his claim.

In addition, during a VA psychiatric examination in July 
1998, the veteran stated that he had been awarded disability 
benefits from the Social Security Administration (SSA).  Once 
the VA is put on notice that a veteran is receiving such 
benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

In addition, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should determine the veteran's 
current address and resend any document 
that he did not receive at that address.  
But in particular, if he did not receive 
notice of his May 2003 VA joints 
examination, he should be provided 
another examination.  

2.  The RO also must request all 
documents pertaining to an award of 
benefits from the SSA, and specifically 
request copies of the medical records 
upon which the SSA based its decision.

3.  As well, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

4.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the claim continues to be 
denied, send him and his representative a 
supplemental statement of the case and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.



The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


